Title: From Alexander Hamilton to Benjamin Stoddert, 20 October 1798
From: Hamilton, Alexander
To: Stoddert, Benjamin



New York October 20. 1798
Dear Sir

I have received a letter from Mr. Goldsborough of the 15th. transmitting me one for Capt Hamilton to notify him of his appointment as a Lieutenant in our navy.
This event gives me particular pleasure and claims a renewal of my acknowlegemants to you for the obliging part you have taken in the matter.
Capt. Hamilton is now absent on a vesel to Albany. I dayly expect him back. On his return, he will be ready immediately to obey the orders of the Department—and I ever know it to be his wish, if thought adviseable, in case the Ship for which he may be destined be not ready, to go as a volunteer on board some other to have the advantage of seeing the course of management on board a Ship of War, with which he is not yet acquainted.
With great respect & esteem   I have the honor to remain   Dr Sir Yr very obed serv

A Hamilton
Benjamin Stoddert Esq

